Title: [Diary entry: 24 May 1791]
From: Washington, George
To: 

Tuesday 24th. The condition of my foundered horse obliged me to remain at this place, contrary to my intention, this day also. Columbia is laid out upon a large scale; but, in my opinion, had better been placed on the River below the falls. It is now an uncleared wood, with very few houses in it, and those all wooden ones. The State House (which is also of wood) is a large & commodious building, but unfinished. The Town is on dry, but cannot be called high ground, and though surrounded by Piney & Sandy land, is, itself, good. The State house is near two miles

from the River, at the confluence of the broad River & Saluda. From Granby the River is navigable for Craft which will, when the River is a little swelled, carry 3000 bushels of Grain—when at its usual height less, and always some. The River from hence to the Wateree below which it takes the name of the Santee is very crooked; it being, according to the computed distance near 400 miles—Columbia from Charleston is 130 miles.